DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 8-9, 12, 16 and 18 have been amended. Claims 6-7 and 15 have been cancelled. Claim 21 has been added. Claims 1-5, 8-14, 16-21 are now pending, wherein claims 12-14 and 16-20 were previously withdrawn from consideration.  This Office action is in response to amendments and arguments received on December 13, 2021. 

Election/Restrictions
Amended claims 1-5, 8-11 and 21 are directed to an allowable product, as outlined below. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 and 16-20, directed to a combinations/subcombinations that substantially include the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 11, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5, 8-14, 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is believed to be Watanabe et al. (US 20150035349 A1), herein Watanabe, and Harding et al. (US 20110233994 A1) herein Harding. 
Watanabe discloses a vehicle braking system comprising an apparatus for controlling energy feedback, as outlined in the Office Action dated September 21, 2021. However, Watanabe does not disclose or suggest an actuating assembly comprising: an actuating lever, received in the housing; a first elastic member, expandable and compressible along the axial direction of the housing; wherein one end of the first elastic member abuts against the housing, and the other end of the first elastic member abuts against the actuating lever; and a second elastic member, expandable and compressible along the axial direction of the housing; wherein the second elastic member is sleeved on the first elastic member; one end of the second elastic member abuts against the housing; the other end of the second elastic member abuts against the actuating lever in a condition that the actuating lever is at the first position, and moves to a position at which the stop lamp is turned on by the first control member for the stop lamp in a condition that the actuating lever is at the second position; a length of the second elastic member is less than a length of the first elastic member; wherein the first control member for the stop lamp comprises: a first stationary contact, fixed in the housing; a first movable contact, fixed on the second elastic member; wherein the first movable contact is movable back and forth along with an expansion and compression of the second elastic member, such that the first 
Harding teaches a brake pedal assembly comprising a spring assembly (see Fig. 2) for energy feedback (see at least Figs 3B, 3C, 4B and 4C) comprising a first and second spring biasing the brake lever (see at least claim 3). However, Harding does not teach or suggest every feature of an actuating assembly comprising: an actuating lever, received in the housing; a first elastic member, expandable and compressible along the axial direction of the housing; wherein one end of the first elastic member abuts against the housing, and the other end of the first elastic member abuts against the actuating lever; and a second elastic member, expandable and compressible along the axial direction of the housing; wherein the second elastic member is sleeved on the first elastic member; one end of the second elastic member abuts against the housing; the other end of the second elastic member abuts against the actuating lever in a condition that the actuating lever is at the first position, and moves to a position at which the stop lamp is turned on by the first control member for the stop lamp in a condition that the actuating lever is at the second position; a length of the second elastic member is less than a length of the first elastic member; wherein the first control member for the stop lamp comprises: a first stationary contact, fixed in the housing; a first movable contact, fixed on the second elastic member; wherein the first movable contact is movable back and forth along with an expansion and compression of the second elastic member, such that the first movable contact is capable of being in contact with or separated from the first stationary contact; and a normally open signal terminal, electrically connected to the first stationary contact. Therefore, claims 1, 12 and 18 are considered allowable over Harding. 


These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore dependent claims 2-5, 8-11, 13-14, 16-17, 19-21 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

December 17, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669